DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “63” has been used to designate both a leg and a cover plate in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51, 53, 38, 37, 211, 119c, 66, & 121a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 
Claim Objections
The claim set has been objected to because of the following informalities:  in .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the through-holes" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The first recitation of the through-hole is singular (line 5 of the claim) thus the plural recitation is lacking antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11, & 21-22 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Rocha (US 20140137462 A1).
For claim 1; Rocha teaches an insect trap comprising: 
a light source (fig. 2 (80)) configured for emitting light configured for attracting insects (paragraph [0052]); 
a blower (fig. 2 (82) (90) & (84)) disposed adjacent to the light source (fig. 2 and paragraphs [0055]-[0056]); 
a housing (fig. 2 (14)) comprising an air inlet (paragraph [0049]) and an air outlet (paragraph [0051]) and receiving the blower (fig. 2 (84) and paragraphs [0055]-[0056]); 
a trap (fig. 2 (16)) fastened to the housing at a side of the air outlet (paragraph [0051]); 
a cover (fig. 2 (12)) fastened to the housing and covering the light source (paragraphs [0041]-[0042]); and 
a first waterproof member (fig. 2 (24)) disposed between the housing and the cover (paragraphs [0041]-[0042]).
For claim 2; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap wherein the blower comprises: 
a fan (fig. 2 (82)) disposed under the light source (paragraphs [0055]-[0056]); and 
a first insect passage (fig. 2 (49)) disposed between the fan and the light source (fig. 2) and comprising a frame (fig. 2 (46)) defining a through-hole (fig. 2 (48)) through which insects are configured to pass (paragraphs [0048]-[0049]), 
the through-hole (fig. 2 (48)) occupying an area of 20% to 99% of a total area of the first insect passage in plan view (fig. 1 (46) and paragraphs [0048]-[0049]).
For claim 3; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap wherein the through-hole (fig. 2 (48)) has an inscribed circle having a maximum diameter greater than an average size of the insects (paragraph [0048]-[0049]).
For claim 4; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap wherein the frame (fig. 2 (46)) comprises protrusions (figs. 1 & 2 (48)) protruding into the through-hole (paragraphs [0048]-[0049]).
For claim 8; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap further comprising: 
a second insect passage (fig. 2 (93)) disposed between the fan and the trap (paragraph [0057]) and comprising a frame (fig. 2 (91)) defining a through-hole (fig. 2 (94)) through which insects are configured to pass (paragraph [0057]).
For claim 9;
Rocha further teaches an insect trap wherein the second insect passage (fig. 2 (91)) has a different shape (fig. 2 and the annotated figure below) from the first insect passage (fig. 2 (46)).

    PNG
    media_image1.png
    696
    549
    media_image1.png
    Greyscale

For claim 11; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap wherein the first waterproof member (fig. 2 (24)) has a closed-figure shape disposed along an end of the housing (paragraph [0041]).
For claim 21; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap wherein the blower (fig. 2 (82) (90) & (84)) comprises a fan (fig. 2 (84) (90) and paragraphs [0055]-[0056]) configured for forcing air having passed through the air inlet to flow towards the air outlet (paragraphs [0048], [0051], [0057], & [0059]).
For claim 22; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap comprising: 
a light source (fig. 2 (80)) configured for emitting light configured for attracting insects (paragraph [0052]); 
a fan (fig. 2 (82) (90)) disposed under the light source (fig. 2); 
a first insect passage (fig. 2 (49)) disposed between the fan and the light source (fig. 2) and comprising a frame (fig. 2 (46)) defining a through-hole (fig. 2 (48)) through which the insects are configured to pass (paragraphs [0048]-[0049]); 
a housing (fig. 2 (14)) comprising an air inlet (paragraph [0049]) and an air outlet (paragraph [0051]) and receiving the fan and the first insect passage (fig. 2 and paragraphs [0055]-[0056]); 
a trap (fig. 2 (16)) fastened to the housing at a side of the air outlet (paragraphs [0050]-[0051]); and 
a cover (fig. 2 (12)) fastened to the housing and covering the light source (paragraphs [0041]-[0042]), 
wherein the through-holes occupy an area of 20% to 99% of a total area of the first insect passage in plain view (fig. 1 (46) and paragraphs [0048]-[0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha (US 20140137462 A1).
For claim 5; Rocha teaches all limitations as stated above.
Rocha discloses the claimed invention except for wherein the inscribed circle of the through-hole explicitly has a maximum diameter of 12 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a through-hole with a maximum diameter of 12 mm or less in order to allow insect to pass while keeping foreign matter outside of the trap, since it has been held that where the general conditions of a claim are disclosed in the prior art (paragraph [0048]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 6; Rocha teaches all limitations as stated above.
Rocha discloses the claimed invention except for wherein the inscribed circle of the through-hole explicitly has a diameter of 7 mm to 12 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a through-hole with a diameter of 7mm to 12mm in order to allow insect to pass while keeping foreign matter outside of the trap, since it has been held that where the general conditions of a claim are disclosed in the prior art (paragraph [0048]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
For claim 10; Rocha teaches all limitations as stated above.
Rocha discloses the claimed invention except for wherein, in the second insect passage, the through-hole explicitly occupies an area of 50% to 99% of a total area of the second insect passage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a through-hole with an area of 50% to 99% of a total area of the second insect passage in order to give the insects a large area of passage, since it has been held that where the general conditions of a claim are disclosed in the prior art (fig. 2 (91) and paragraphs [0056]-[0057]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rocha as applied to claim 6 above, and further in view of Hsu (US 6077039 A).
For claim 7; Rocha teaches all limitations as stated above.
Rocha does teach an insect trap wherein the through-hole is provided in plural (fig. 1 & 2 (48)) and the first insect passage (fig. 1 & 2 (49)) comprises a through-hole portion in which the through-holes are formed (paragraphs [0048]-[0049]) and a central portion being corresponds to the center of rotation of the fan (fig. 2).
Rocha does not teach a central portion in which the through-holes are not formed.
However, Hsu does teach a central portion in which the through-holes are not formed (fig. 2 & 3 (3) and column 2; lines 9-11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize a simple substitution of the first insect passage taught by Rocha (fig. 1 & 2 (49)) for the screen taught by Hsu (fig. 2 & 3 (3)) See MPEP 2143 I. (B).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha as applied to claim 1 above, and further in view of LEE (WO 2017052092 A1).
The translation of LEE does not have line numbers, for the citations from the LEE reference the examiner has counted each line in the document including the blank space between paragraphs.
For claim 12; Rocha teaches all limitations as stated above.
Rocha further teaches an insect trap further comprising: 
a light source support (fig. 2 (78)) on which the light source is mounted (paragraph [0052]), the light source support being fastened to the housing at a side of the air inlet (fig. 2).
Rocha does not teach a second waterproof member disposed between the housing and the light source support.
However, LEE does teach a waterproof member disposed between the housing and the light source support (fig. 8 (285) and page 9; lines 9-21).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the O-ring taught by LEE to the insect trap taught by the modification of Rocha in order to yield the predictable result of an improved waterproof structure for the light source. See MPEP 2143 I. (A).
For claim 13; The combination of Rocha and LEE teaches all limitations as stated above.
Rocha does not teach a second waterproof member.
However, LEE does teach the second waterproof member having a closed-figure shape disposed along an end of the light source support (fig. 8 (285) and page 9; lines 9-21).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the O-ring taught by LEE to the insect trap taught by the modification of Rocha in order to yield the predictable result of an improved waterproof structure for the light source. See MPEP 2143 I. (A).
For claim 14; The combination of Rocha and LEE teaches all limitations as stated above.
Rocha further teaches an insect trap wherein the light source comprises: 
a light source unit (fig. 2 (76) and paragraph [0052]) comprising at least one light source element emitting the light (fig. 2 (80) and paragraph [0052]) and 
a substrate on which the light source element is mounted (fig. 2 (78) and paragraph [0052]). 
Rocha does not teach a light source case receiving the light source unit; and 
a light source cover covering the light source case.
However, LEE does teach a light source case (fig. 6 (235)) capable receiving the light source unit (page 6; lines 42-49); and 
a light source cover (fig. 4 &  6 (240)) covering the light source case (page 5; lines 38-41).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the case and cover as taught by LEE to the insect trap as taught by the modification of Rocha in See MPEP 2143 I. (A).
For claim 15; The combination of Rocha and LEE teaches all limitations as stated above.
Rocha does not teach a light source case or cover.
However, LEE does teach a light source case (fig. 6 (235)) having an interior space open at one side thereof to receive the light source unit, and the light source cover (fig. 6 (240)) capable of supporting the substrate and comprising a first spacer (fig. 7 (280)) separating the substrate from the light source cover (page 9; lines 1-7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the case and cover as taught by LEE to the insect trap as taught by the modification of Rocha in order to yield the predictable result of further protected and supported light source. See MPEP 2143 I. (A).
For claim 16; The combination of Rocha and LEE teaches all limitations as stated above.
Rocha does not teach a spacer.
However, LEE does teach a first spacer (fig. 6 (280)) that separates the light source unit from a rear surface of the light source support by a predetermined distance (page 9; lines 1-7 & 45-47).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the protrusion as taught by LEE to the modification of Rocha as taught above in order to yield the predictable result of improved positioning of the light source. See MPEP 2143 I. (A).
For claim 17;
Rocha further teaches an insect trap wherein the light source is configured to emit the light in a lateral direction of the housing.
The combination of Rocha and LEE discloses the claimed invention except for where the predetermined distance is explicitly set to allow the light to be emitted at a maximum angle between the cover and the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the light to be emitted at the maximum angle between the cover and the housing so that the light attracts as many insects as possible, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 II. (A).
For claim 18; The combination of Rocha and LEE teaches all limitations as stated above.
Rocha does not teach a light source cover or a spacer.
However, LEE does teach a light source cover further comprising a second spacer (fig. 5 (270)) protruding from a rear surface thereof and maintaining a separation distance between the light source cover and the light source case (fig. 5 and page 7; lines 17-34).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the fastener taught by LEE to the modification of Rocha in order to yield the predictable result of improved positioning of the light source. See MPEP 2143 I. (A).
For claim 19; The combination of Rocha and LEE teaches all limitations as stated above.
Rocha does teach the light source unit (fig. 2 (76)) further comprising a connector disposed on the substrate (fig. 2 (78)) and connecting the light source element to an interconnect line (paragraph [0052]).
Rocha does not teach a light source cover.
However, LEE does teach a light source cover (fig. 4, 5, & 6 (240)) further comprises a shield (fig. 4, 5, & 6 (240)) protruding from a rear surface of the light source cover.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the cover as taught by LEE to the insect trap as taught by the modification of Rocha in order to yield the predictable result of further protected and supported light source unit. See MPEP 2143 I. (A).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rocha in view of LEE as applied to claim 19 above, and further in view of SANDFORD (WO 2015164849 A1).
For claim 20; The combination of Rocha and LEE teaches all limitations as stated above.
The combination of Rocha and LEE does not teach a UV blocking material.
However, SANDFORD does teach a shield to block UV rays using liquid crystal (LC) technology (paragraph [0183]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of the UV blocking shield taught by SANDFORD to the cover/shield taught by the modification of Rocha in order to lower the energy consumption of the device and prevent the humans that may interact with the trap from looking directly at the UV light from the LEDs (paragraph [0183] from SANDFORD). See MPEP 2143 I. (G).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                            

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643